Citation Nr: 0530049	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a chronic back 
disorder.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.

By decision dated in December 2003, the Board denied the 
veteran's claim, at which time he appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties filed a Joint Motion for Remand of the case, 
requesting additional development.  The Court issued an order 
in December 2004, granting the motion, whereby vacating the 
Board's denial and remanding the case back to the Board.

The veteran was scheduled for a personal hearing before the 
Board in June 2005, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2005).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran sustained injuries in a motor vehicle accident in 
service in July 1982.  Service medical records confirm that 
he had a bruise on his thorax in the lower left area, a soft 
tissue contusion, and a mild renal contusion.  In August 
1982, the veteran presented to sick call with complaints of 
lower back pain due to lifting heavy equipment.  The veteran 
separated from service in February 1983, without a separation 
examination.

In February 1984, the veteran underwent VA examination in 
conjunction with his original claim for service connection 
for a back disorder.  He reported the in-service motor 
vehicle accident, indicating he sustained lumbar trauma.  The 
diagnosis was chronic lumbar strain and myositis, traumatic, 
moderate to severe.  

An August 2000 workers' compensation determination indicates 
that the veteran had sustained injuries to his back in a 
work-related accident.  

The veteran's private physician at the Naguabo Medical Center 
submitted an opinion in October 2002, indicating that since 
his treatment began in March 2000, he had demonstrated severe 
back pains.  The physician specifically cited the July 1982 
motor vehicle accident and the findings reported on the 
emergency care report.  He then indicated that the veteran's 
current muscle spasms and back pains were related to that 
accident.

In January 2003, the veteran underwent further VA 
examination.  The diagnosis was lumbar myositis.  The 
examiner opined that the low back pain for which the veteran 
was seen during service (in August 1982) appeared to be 
transitory.  The next documented treatment for back pain was 
in 2000 after a work-related incident.  He concluded that it 
was unlikely that the veteran's current back disability was 
related to any in-service injury. 

Neither opinion submitted addresses the February 1984 VA 
examination at which time the veteran presented with 
complaints of back pain.  The Board notes the timing of this 
examination, and particularly that it was within one year of 
separation from service.  The Board finds that an addendum to 
the most recent VA examination is necessary to discuss the 
February 13, 1984 medical record in the context of whether 
the veteran's current back disability is related to his 
service.

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the January 2003 VA examination 
(or a suitable substitute if this individual 
is unavailable) for an addendum.  The 
examiner is requested again to review the 
claims folder in order to render an opinion 
as to whether it is at least as likely as 
not (probability of fifty percent or more) 
that the veteran's current low back 
disability is related to his service.  
Specific attention is invited to the 
veteran's service medical records 
documenting treatment after a motor vehicle 
accident in July 1982, as well as the post-
service VA medical examination in February 
1984.  A complete rationale for any opinion 
presented is requested. 

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

